Citation Nr: 1226113	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO. 04-00 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD) for purposes of accrued benefits.

2. Entitlement to service connection for bilateral pes planus for purposes of accrued benefits.

3. Entitlement to service connection for a spinal disorder, claimed as damaged discs at C5, C6, and C7 with upper thoracic curve, for purposes of accrued benefits.

4. Entitlement to service connection for seborrheic dermatitis, to include as due to Agent Orange exposure, for purposes of accrued benefits.

5. Entitlement to service connection for a left knee disorder for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1963 in the U.S. Army and from October 1963 to October 1967 in the U.S. Marine Corps, including combat service in the Republic of Vietnam. He died in 2002. The Appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2010, the Board remanded the claims for further development, to include obtaining VA medical opinions. However, the law governing accrued benefits mandates that the Board is prohibited from considering medical evidence received after the date of the Veteran's death. See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.10000(a) (2011). The inadvertently obtained VA medical opinions cannot be considered. See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.10000(a) (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. At the time of the Veteran's death, a claim for service connection for PTSD was pending.

2. At the time of the Veteran's death, the evidence included no competent diagnosis of PTSD.

3. At the time of the Veteran's death, a claim for service connection for bilateral pes planus was pending.

4. At the time of the Veteran's death, the evidence included no nexus opinion relating pes planus to any event or incident service.

5. At the time of the Veteran's death, a claim for service connection for a spinal disorder was pending.

6. At the time of the Veteran's death, the evidence indicated that the Veteran had a cervical spine disorder consistent with old trauma, and a nexus opinion relating the cervical spine disorder to combat service.

7. At the time of the Veteran's death, a claim for service connection for seborrheic dermatitis, to include as due to Agent Orange exposure, was pending.

8. At the time of the Veteran's death, the evidence included no competent medical evidence relating the Veteran's seborrheic dermatitis to his presumed exposure to Agent Orange during service or to any event or incident during service.

9. At the time of the Veteran's death, a claim for service connection for a left knee disorder was pending.

10. At the time of the Veteran's death, the evidence indicated that the Veteran was treated for left knee pain in service, and he had had traumatic arthritis and osteoarthritis due to old trauma.


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD for accrued benefit purposes have not been met. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 (2011).

2. The criteria for service connection for bilateral pes planus for accrued benefit purposes have not been met. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 (2011).

3. The criteria for service connection for a spinal disorder for accrued benefit purposes have been approximated. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 (2011).

4. The criteria for service connection for seborrheic dermatitis, to include as due to Agent Orange exposure, for accrued benefit purposes have not been met. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 (2011).

5. The criteria for service connection for a left knee disorder for accrued benefit purposes have been approximated. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

In Dingess v. Nicholson, 19 Vet.App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

A May 2007 letter satisfied VA's duty to notify under the VCAA for the Appellant's claim for accrued benefits. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). This letter advised the Appellant as to what information and evidence was needed to substantiate her accrued benefits claims. This letter also informed the Appellant of her and VA's roles in obtaining evidence in support her claims. The letter also advised the Appellant, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), as to how VA establishes disability ratings and effective dates for any awards of benefits.

VA has a duty to assist the Appellant in the development of the claim. This duty includes assisting the Appellant in the procurement of service treatment records and pertinent treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Appellant. See Bernard v. Brown, 4 Vet.App. 384 (1993). The RO has obtained the Veteran's available service treatment records, VA treatment records, and private treatment records. 

In a June 2005 VA Form 9, Appeal to the Board, the Appellant contended that the RO failed to obtain the Veteran's service treatment records from his first period of service in the Army from 1961 to 1963. However, these records were associated with the claims files in April 2002 and have been reviewed.

There is no indication of any further available evidence or information to be associated with the record in regard to the claim for accrued benefits. In a claim for accrued benefits, the Board generally may not consider medical evidence received after the date of the Veteran's death, although there are exceptions for outstanding service treatment records and VA treatment records, as they are considered to be in the constructive possession of VA at the time of death. See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a),(d)(4).

In an April 2007 remand, the Board noted that when the Veteran filed his claim of service connection for PTSD in February 2002, he reported that he was sent from a VA Medical Center to a private psychologist, Curry B. Hammack, Ph.D., for psychiatric treatment. Although the Veteran requested that the records be obtained in support of his claim, the claims files do not indicate any evidence that the records from the private psychologist were ever obtained. 

Generally, claims for accrued benefits are based on the evidence in the claims file at the time of the Veteran's death. However, given the Veteran was reportedly referred to Dr. Hammack by the VA Medical Center and the Veteran requested that the RO assist him in obtaining these records to support his PTSD claim prior to his death, those treatment records were considered to be a constructive part of the claims file. The Board remanded the claim and directed the RO/AMC to obtain the necessary authorization from the Appellant and obtain treatment records from Dr. Curry.

In May 2007, the AMC mailed the Appellant correspondence, which included a VA Form 21-4142, Authorization and Consent to Release Information, that noted that the Veteran indicated that he received treatment from Dr. Hammack. The letter requested that the Appellant complete and return the VA Form 21-4142 to the AMC in order to obtain the private treatment records. The Appellant was also advised that she could obtain and send copies of the treatment records herself.

In a July 2010 remand, the Board noted that the Appellant did not return the VA Form 21-4142. Therefore, private treatment records from Dr. Hammack were not obtained. 

In July 2010, the Board remanded the claims for further development, to include determining whether the Veteran was eligible to receive the Combat Action Ribbon (CAR), which was not created until after the Veteran was discharged from service, if he requested it during his lifetime; and for VA medical opinions as to whether the Veteran had the claimed disabilities and, if so, whether they were incurred in or aggravated by service. 

In August 2011, the AMC determined that the Veteran's service personnel records clearly documented his participation in combat in the Republic of Vietnam, and the Veteran was eligible for a CAR. The AMC noted that a review of the Veteran's service personnel records revealed that he participated in the defense of the Da Nang Airfield perimeter in June 1965, as well as several other operations in the Quang Tri, Tam Ky, and Quang Nam Provinces of Vietnam. Since the service personnel records were in VA's possession at the time of the Veteran's death, this evidence may be considered in the Appellant's accrued benefits claim. Id.

The November 2010, December 2010, September 2011, and October 2011 VA medical opinions were inadvertently obtained on remand. Because the Board is prohibited from considering medical evidence received after the date of the Veteran's death, the opinions cannot be considered. Id.

As the record does not reflect the existence of any outstanding relevant VA records, the record is sufficiently developed to decide the claims. See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no further action is necessary to assist the Appellant.

The claim for accrued benefits has been properly developed and no further development is required to comply with the provisions of the VCAA or the implementing regulations. There is no additional guidance VA could provide to the Appellant regarding what further evidence she should submit to substantiate her claims. See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 

Merits of the Claims

The law and regulations governing claims for accrued benefits state that upon the death of a veteran, his or her lawful surviving spouse may be paid periodic monetary benefits to which he or she was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the Veteran died. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000. 

Under 38 U.S.C.A. § 5121(a) (West 2002), accrued benefits are defined as periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death (hereinafter in this section and section 5122 of this title referred to as "accrued benefits") and due and unpaid for a period not to exceed two years.

The law has been amended to remove a two-year limitation on accrued benefits so that a veteran's survivor may receive the full amount of an award for accrued benefits. See The Veterans Benefits Act of 2003, § 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003). This amendment is applicable only with respect to deaths occurring on or after December 16, 2003; it is not applicable in the present case. 

Accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death. See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet.App. 108, 113 (1999); 38 C.F.R. § 3.1000(a). The Board is prohibited from considering medical evidence received after the date of the Veteran's death. 

There is an exception for outstanding service treatment records and VA records, as they are considered to be in the constructive possession of VA at the time of death. See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a),(d)(4); Hayes v. Brown, 4 Vet.App. 353, 360-61 (1993). Evidence in the file at date of death is to include "evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death." 38 C.F.R. § 3.1000(d)(4).

The critical question with respect the accrued benefits claim is whether at that time of the Veteran's death there was in the evidence of record establishing a medical nexus between the Veteran's active service and the claimed disabilities. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet.App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation. Every reasonable doubt shall be resolved in favor of the Veteran. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder. See Libertine v. Brown, 9 Vet.App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events. See Gregory v. Brown, 8 Vet.App. 563, 567 (1996). 

The Veteran's Marine Corps record of assignments indicate that he participated in DaNang Air Base operations as an infantryman from March 8, 1965 to June 17, 1965. From June 17, 1965 to December 1965, he served as a fireteam leader in several operations. Based upon the Veteran's infantry-related military occupational specialty and his record of assignments, the Veteran is entitled to combat status under 38 U.S.C.A. § 1154(b).

For Veterans who served in the Republic of Vietnam during the period beginning January 9, 1962, and ending May 7, 1975, exposure to Agent Orange shall be presumed. 

Service personnel records reveal that the Veteran participated in several operations in the Republic of Vietnam from March 1965 to March 1967.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f) (West 2002 and Supp. 2010). 

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma and diabetes mellitus (Type 2). The foregoing diseases shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 , 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service. 38 C.F.R. § 3.309(e). 

A disease associated with exposure to herbicide agents listed in § 3.309 will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during service, provided that the disease listed shall have become manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii). 

At the time of his death, the Veteran had pending claims of entitlement to service connection for PTSD, bilateral pes planus, a spinal disorder, seborrheic dermatitis, and a left knee disorder. The RO sought to assist the Veteran in development of the claim up until the time of his death in April 2002; however, the claims remained unadjudicated as of the date of the Veteran's death. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Applications for accrued benefits must be filed within one year after the date of the Veteran's death. 38 U.S.C.A. § 5121(c) (West 2002). The Appellant, who is the Veteran's surviving spouse, timely filed her accrued benefits claim in September 2002.

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

Generally, the occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination. See Zarycki v. Brown, 6 Vet.App. 91, 97-98 (1993). The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in combat with the enemy, as established by recognized military combat citations or other official records. If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor and his testimony must be corroborated by credible supporting evidence. See Cohen v. Brown, 10 Vet.App. 128 (1997); Moreau v. Brown, 9 Vet.App. 389 (1996).

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th Ed. 1994).

Further relating to claims of service connection for PTSD, in Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth the analytical framework and line of reasoning for determining whether a veteran was exposed to a recognizable stressor during service, which, as discussed above, is an essential element in solidifying a claim for service connection for PTSD. In Zarycki, it was noted that, under 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable provisions contained in VA Manual M21-1, the evidence necessary to establish the incurrence of a recognizable stressor during service to support a claim of service connection for PTSD will vary depending on whether the veteran "engaged in combat with the enemy." See Hayes v. Brown, 5 Vet.App. 60 (1993). 

The determination as to whether the veteran "engaged in combat with the enemy" is made, in part, by considering military citations that expressly denote as much. Doran v. Brown, 6 Vet.App. 283, 289 (1994). However, the Court has held that the Board may not rely strictly on combat citations or the veteran's military occupational specialty to determine whether he engaged in combat; rather, other supportive evidence of combat experience may also be accepted. See Dizoglio v. Brown, 9 Vet.App. 163, 166 (1996); West v. Brown, 7 Vet.App. 70, 76 (1994). 

If combat is affirmatively indicated, then the veteran's lay testimony regarding claimed combat- related stressors must be accepted as conclusive as to their actual occurrence and no further development or corroborative evidence will be required, provided that the veteran's testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of such service." Zarycki, supra, at 98.

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the regulations provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010, because the Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.

If there is no combat experience, or if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor. Doran, 6 Vet.App. at 288-89 (1994). The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor. Dizoglio, 9 Vet.App. at 166 (1996). 

Further, an opinion by a mental health professional based on a post-service examination of the veteran cannot be used to establish the occurrence of a stressor. Moreau v. Brown, 9 Vet.App. at 395-96 (1996); Cohen v. Brown, 10 Vet.App. at 128.

The Board has considered in-service clinical evaluations, including PULHES profiles, recorded during active service. See Odiorne v. Principi, 3 Vet.App. 456 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

July 1961 and October 1963 enlistment examinations and May 1963 and October 1967 separation examinations, noted a normal clinical psychiatric evaluations. Associated PULHES surveys reported "1" for each body area, including psychiatry, indicating a high level of medical fitness. In July 1961, May 1963, and October 1963 reports of medical history, the Veteran indicated he was in "good health." He denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort.

A December 2000 VA PTSD/depression screen was negative.

In a January 2001 VA treatment note, the examiner noted the Veteran had no neurosis or psychosis and he had no suicidal ideations. The Veteran rated his life satisfaction as 9 out of 10 on a scale of 1 to 10.

Over 38 years after separation from service, during a December 2001 VA psychiatric evaluation, the Veteran reported that while serving as an infantryman during Vietnam, he witnessed several traumatic events. He reported that he had nightmares and flashbacks since discharge from service. Despite these symptoms, he related that he functioned well in all areas of his life. The examiner noted that the Veteran was unable to explain why he never sought treatment. The diagnosis was an anxiety disorder, not otherwise specified.

A January 2002 VA treatment note included a diagnosis of PTSD by a registered nurse and readjustment counseling therapist. The note indicated that the Veteran underwent orientation to the PTSD Clinic and an introduction as to what he could expect if he entered therapy. However, the PTSD diagnosis submitted did not address the diagnostic criteria as stated in the Diagnostic and Statistical Manual of Mental Disorders (DSM) published by the American Psychiatric Association, and the diagnosis was not provided by a licensed clinician.

In a June 2005 VA Form 9, the Appellant acknowledged that the Veteran was not treated for PTSD in service. She reported that he did not want to get help because he was a combat veteran. She stated that he never talked to her about what he did or saw in Vietnam, but she witnessed his nightmares and flashbacks. She reported that he was scheduled for a VA PTSD examination at the VA Medical Center (VAMC) in Montgomery, Alabama, but he was hospitalized at the VAMC in Birmingham, Alabama, before his death. She indicated that she tried to get the examination rescheduled to the Birmingham VAMC, but he passed in the interim. She asserted that if the VA examination was conducted, the Veteran would have been granted service connection for PTSD. She also contended that combat veterans do not have to prove their PTSD claims, and the Veteran's service records should have proven his claim.

The Appellant's argument that if the Veteran was afforded a VA PTSD examination, service connection for PTSD would have been established, is without merit. In accrued benefits cases, the Board is prohibited from considering medical evidence after the date of the Veteran's death. See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.10000(a), (d)(4). At the time of the Veteran's death, there was no competent medical evidence in the claims file, or in VA's possession or in a VA treatment record or service treatment record, of a competent diagnosis of PTSD. The criteria for service connection were not met in view of the evidence as it existed at the time of the Veteran's death.

Additionally, the Appellant argued that the combat veterans do not need to prove their PTSD claims. The Appellant has incorrectly interpreted the presumption of credibility afforded to combat veterans in establishing combat stressors. The law provides that if combat is affirmatively indicated, then the veteran's lay testimony regarding claimed combat- related stressors must be accepted as conclusive as to their actual occurrence and no further development or corroborative evidence will be required, provided that the veteran's testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of such service." Zarycki, supra, at 98.

As the evidence in the claims files at the time of the Veteran's death, including that contained in service treatment records and VA treatment records existing at the time of the Veteran's death, contain no evidence of a competent diagnosis of PTSD in accordance with the DSM, the preponderance of the evidence is against the claim of service connection for PTSD for accrued benefits purposes. 

The benefit of the doubt is therefore not for application in resolution of the essential medical nexus element of the Veteran's claim for service connection and, in turn, the appellant's claim for accrued benefits. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990). As a result, entitlement to accrued benefits based on the Veteran's claim pending at the time of his death for service connection for PTSD is not warranted.

Pes Planus

A July 1961 enlistment examination reported normal feet. An associated PULHES survey reported "1" for each body area, including the lower extremities, indicating a high level of medical fitness. In a July 1961 report of medical history, the Veteran denied foot trouble. 

In a November 1962 service treatment note, the Veteran reported 14 months of left calf pain that radiated under his left foot after prolonged walking or standing. 

A May 1963 separation examination reported normal feet. An associated PULHES survey reported "1" for each body area, including the lower extremities, indicating a high level of medical fitness. In a May 1963 report of medical history, the Veteran denied foot trouble. 

The only indication of pes planus was recorded in an October 1963 service treatment note, which noted the Veteran had asymptomatic, bilateral third degree pes planus and hallux valgus.

An October 1963 enlistment examination and an October 1967 separation examination reported normal feet. Associated PULHES surveys reported "1" for each body area, including the lower extremities, indicating a high level of medical fitness. In an October 1963 report of medical history, the Veteran denied foot trouble.

The first post-service indication of any foot disorder was in an October 1999 VA podiatry note. The Veteran complained that he had painful feet for several years. He indicated that his foot pain was related to his bilateral knee pain from marching in service. He reported that he was not treated for his feet during service, but his record contained a notation concerning his flat feet. The diagnosis was pes planus. 
At the time of the Veteran's death, there was medical evidence of pes planus. However, there was no medical evidence of a nexus between the Veteran's pes planus and service. Therefore, the Veteran did not warrant service connection for pes planus. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet.App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

While the Veteran was competent to provide statements relating to symptoms or facts of events that he observed and were within the realm of his personal knowledge, he was not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet.App. 465, 469-70 (1994). The record does not show, nor did the Veteran contend, that he had specialized education, training, or experience that would qualify him to provide an opinion on this matter. The Veteran was not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and his opinion as to his pes planus and its relationship to his service is therefore entitled to no weight of probative value. See Cromley v. Brown, 7 Vet.App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

The Veteran's status as a combat veteran under 38 C.F.R. § 1154(b) does not provide any support for his service connection claim for bilateral pes planus as the fundamental deficits in the Veteran's claim were that there was neither evidence of a current disorder nor a nexus to service at the time of his death.

Because at the time of the Veteran's death there was no competent medical evidence to relate the pes planus to his service, the criteria for service connection were not met in view of the evidence as it existed at the time of the Veteran's death and the preponderance of the evidence is against the claim for accrued benefits. 

The benefit of the doubt is therefore not for application in resolution of the essential medical nexus element of the Veteran's claim for service connection and the Appellant's claim for accrued benefits. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990). As a result, entitlement to accrued benefits based on the Veteran's claim pending at the time of his death for service connection for pes planus is not warranted.

Spinal Disorder

The Veteran claimed that he injured his back when a shell concussion threw him into a tree in 1966 or 1967.

July 1961 and October 1963 enlistment examinations and May 1963 and October 1967 separation examinations reported a normal spine. The May 1963 enlistment examination report noted a six inch scar in the right lumbar area, and October 1963 and October 1967 examinations noted an eight inch scar on the left side of the back. Associated PULHES surveys reported "1" for each body area, indicating a high level of medical fitness. In July 1961, May 1963, and October 1963 reports of medical history, the Veteran denied ever wearing a brace or back support.

An August 1966 Judge Advocate General (JAG) Investigation on Injuries to Navy and Marine Corps Personnel indicated that the Veteran was injured in the line of duty in May 1966. The report did not include a description of the injury or the incident. Additionally, there were no service treatment records in or around May 1966 that provided any indication that the Veteran was injured.

Following service, the Veteran complained of neck pain in May 1988 and October 1988 private treatment notes signed by Ernest Okeke, M.D. Dr. Okeke diagnosed muscle spasms in May 1988. The October 1988 diagnosis was degenerative joint disease.

The Veteran filed a claim of service connection for a back disorder in April 1999. The claim was denied in May 1999. 

Within one month of the denial, in June 1999, William E. Lightfoot, D.C., indicated that the Veteran reported to him for chiropractic care. The Veteran claimed that he had experienced low back pain since a 1967 in-service accident. X-rays showed severe disc damage to C5, C6, and C7 with a severe upper thoracic curve. Dr. Lightfoot reported that the Veteran appeared to have a 20 to 25 year-old trauma induced injury which damaged several discs and caused a curvature to the spine. 

Dr. Lightfoot provided another opinion in September 1999, in which the Veteran claimed his in-service accident occurred in 1966. Dr. Lightfoot opined that the Veteran's back problems were a direct result of his back injury in Vietnam in 1966. 

In September 1999, the Veteran filed a notice of disagreement with the May 1999 rating decision; and in a January 2000 VA Form 9, Appeal to the Board, he reasserted his claim.

In a June 2005 VA Form 9, the Appellant asserted that the Veteran provided evidence that he injured his back in Vietnam. She contended that the JAG report showed the Veteran was injured in the line of duty in August 1966 which supported his back injury claim.

Given the Veteran's combat status and Dr. Lightfoot's opinion, which is the only opinion of record, there is no evidence against the claim. Therefore, service connection for a spinal disorder is granted. 

Dermatitis

The Veteran claimed that exposure to Agent Orange caused a rash on his chest. 

July 1961 and October 1963 enlistment examinations and May 1963 and October 1967 separation examinations reported normal skin. However, the May 1963 separation examination noted a cicatrix of the skin, or a scar in the right lumbar area of the spine. The October 1963 enlistment examination also indicated that the Veteran had an ulcerative lesion on the tip of his penis. Associated PULHES surveys reported "1" for each body area, indicating a high level of medical fitness.

The only indications of any skin disorder within the Veteran's service treatment records were in a May 1963 report of medical history, in which the Veteran reported he had boils, and in April 1963 and December 1963 notes, which included complaints of a rash between the legs, which was attributed to a possible fungal infection, and a diagnosis of dermatitis of the penis. There was no mention of a rash on the Veteran's chest. 

The first post-service indication of any skin disorder was documented in an October 1999 VA treatment note. The Veteran presented with hyperkeratotic tan to black lesions on his face. There was no indication that he had a rash on his chest. The diagnosis was dermatosis papulosa nigra.

In a January 2000 VA treatment note, the Veteran complained of lesions on his chest and face. He had greasy, oval-shaped, scaly patches on his anterior chest. The diagnosis was seborrheic dermatitis with respect to the lesions on his chest.

In a June 2005 VA Form 9, the Appellant reported that the Veteran was treated for seborrheic dermatitis prior to his death. She asserted that his skin disorder was caused by exposure to Agent Orange during service in Vietnam. 

The Veteran had service in Vietnam and is therefore presumed to have been exposed to Agent Orange. See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307. However, seborrheic dermatitis is not a condition for which a presumption of service connection is warranted based on exposure to Agent Orange. See 38 C.F.R. §§ 3.307, 3.309(e).

Because at the time of the Veteran's death there was no competent medical evidence to relate the seborrheic dermatitis to his service, the criteria for service connection were not met in view of the evidence as it existed at the time of the Veteran's death. 

The Veteran's status as a combat veteran under 38 C.F.R. § 1154(b) does not provide any support for his service connection claim for seborrheic dermatitis as the fundamental deficits in the Veteran's claim were that there was neither evidence of a current disorder nor a nexus to service at the time of his death.

As the evidence in the claims file at the time of the Veteran's death, including that contained in service treatment records and VA treatment records existing at the time of the Veteran's death, contains no competent medical evidence to relate the seborrheic dermatitis to his presumed exposure to Agent Orange during service, the preponderance of the evidence is against the claim for accrued benefits. 

The benefit of the doubt is therefore not for application in resolution of the essential medical nexus element of the Veteran's claim for service connection and the Appellant's claim for accrued benefits. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990). As a result, entitlement to accrued benefits based on the Veteran's claim pending at the time of his death for service connection for seborrheic dermatitis is not warranted.

Left Knee

July 1961 and October 1963 enlistment examinations and a May 1963 separation examination reported normal lower extremities. Associated PULHES surveys reported "1" for each body area, including the lower extremities, indicating a high level of medical fitness. In July 1961 and May 1963 reports of medical history, the Veteran denied ever having arthritis; bone or joint deformity; or a "trick" or locked knee. However, in the May 1963 report of medical history the Veteran reported, "Some time (sic) when I do a lot of walking my leg hurt (sic) me."

In a November 1963 service treatment note, the Veteran reported a 14 month history of antero-lateral pain in his left calf after prolonged standing or walking. The examiner noted there was no history of injury or arthritis, and there was no objective deformity noted on examination. The diagnosis was left lateral calf pain.

In a June 1964 service treatment note, the Veteran complained of pain in both knees from marching and walking. The examiner noted that the Veteran had subpatellar knee pain in the left knee for two weeks. X-rays were negative for bony pathology. The diagnosis was chondromalacia of the left knee joint. The Veteran was given an anti-inflammatory injection to the intraarticular area of the left knee.

A December 1964 service treatment note indicated the Veteran had a history of chondromalacia. The examiner advised a transfer out of his infantry unit.

An October 1967 separation examination report noted normal lower extremities. An associated PULHES surveys reported "1" for each body area, including the lower extremities, indicating a high level of medical fitness. In an October 1963 report of medical history, the Veteran denied ever having arthritis; bone or joint deformity; or a "trick" or locked knee.

The first post-service indication of any knee trouble was documented in a February 1984 private treatment note signed by Dr. Okeke. The Veteran reported a history of bursitis and fluids on his knees.  The diagnosis was osteoarthritis of the left knee. 

During March 1984 VA treatment, the Veteran presented with left knee pain that he attributed to an in-service injury. The examiner noted that the Veteran had several injections and he had a considerable amount of degenerative changes, especially in the medial joint compartment of the intercondylar area of the left knee.

During a February 1985 VA examination, the Veteran reported a history of bilateral knee problems dating to service. An X-ray revealed mild osteoarthritis of both knees, which the physician noted was greater in the left knee.

In an October 1999 VA podiatry note, the Veteran reported that while he was in the Marine Corps, it was suggested that he move from his infantry unit due to the pain in his knees from marching. He indicated that he was not transferred. 

In April 2000, F. H. Qureshi, M.D., diagnosed traumatic arthritis and osteoarthritis of the left knee, due to an old trauma, with chondromalacia of the patella. The Veteran reported that he sustained a left knee injury in service and he was told that he had a ruptured meniscus. He claimed that he was treated conservatively. An X-ray of the left knee revealed moderate osteoarthritic changes.

In a June 2005 VA Form 9, the Appellant contended that the Veteran's bilateral knee disorder was caused by marching during service, and his flat feet contributed to his knee disorder.

At the time of the Veteran's death, there was medical evidence of left knee osteoarthritis which Dr. Qureshi opined was "due to old trauma." Dr. Qureshi noted that the Veteran was conservatively treated in service for left knee pain, which is substantiated by the record. 

Given the Veteran's combat status and Dr. Qureshi's opinion, which is the only opinion of record, there is no evidence against the claim. Therefore, service connection for a left knee disability is granted.


ORDER

Service connection for PTSD for purposes of accrued benefits is denied.

Service connection for bilateral pes planus for purposes of accrued benefits is denied.

Service connection for a spinal disorder for purposes of accrued benefits is granted.


Service connection for seborrheic dermatitis for purposes of accrued benefits is denied.

Service connection for a left knee disorder for purposes of accrued benefits is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


